Citation Nr: 1110307	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  03-28 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent for residuals of right foot frostbite.  

2.  Entitlement to a disability rating higher than 10 percent for residuals of left foot frostbite


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty from May 1980 to July 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

This case has primarily developed into a discussion regarding a toenail. 

Prior to December 2002, noncompensable disability ratings were in place for service-connected residuals of frostbite of each of the Veteran's feet.  He filed a claim for increased ratings in December 2002.  In February 2003, he underwent a VA examination of his feet.  The examiner identified a fungal infection of his toenails.  In March 2003, the RO granted the claim to the extent of 10 percent ratings for each foot.  The Veteran appealed that decision to the Board.  In March 2006, the Board denied the Veteran's appeal.  He appealed that decision to the U.S. Court of Appeals for Veterans Claims (Veterans Court).  In November 2006, the Veterans Court granted a joint motion of the Veteran and the Secretary of Veterans' Affairs (the Parties) to vacate the part of the Board's decision that denied the appeal as to higher ratings for the residuals of frostbite of each foot and remand the matter to the Board.  

In April 2007, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for additional development; specifically, to identify whether the Veteran currently had a fungal infection of the toenails, whether he had any nail abnormalities of either foot, and to determine the nature and extent of the Veteran's residuals of bilateral foot frostbite.  

A VA examination was conducted in July 2007 and in November 2007 the Board again denied the Veteran's appeal.  The Veteran again appealed to the Veterans Court and in June 2010, the Veterans Court issued a decision in which it vacated the Board's November 2007 decision and remanded the matter to the Board for further development and adjudication consistent with the Veterans Court's decision.  

One of the reasons that the Veterans Court vacated the decision and remanded the matter was that it determined that the Board's request for an examination had improperly narrowed the scope of the issues agreed upon by the Parties in the joint motion by referring to whether the Veteran currently had a fungal infection of the toenails.  The Veterans Court pointed out that staged ratings must be considered and that there is no independent medical evidence of record that concludes that there was no association between the 2003 fungal infection and the Veteran's service connected residuals of frostbite of each foot.  The Veteran's Court also remarked that the examiner had indicated in the July 2007 report that the claims file was not available for review.

The Veterans Court stated that on remand, the Veteran should be provided a VA examination that addresses whether the 2003 fungal infection was a manifestation of his service-connected cold injury residuals.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all records of VA treatment of the Veteran since August 2004.  

2.  Schedule the Veteran for a VA examination of his feet.  The claims file must be made available to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  The examiner must address and explain his or her conclusions, as to the following:  

(a)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's fungal infection of the toenails, documented in the February 2003 VA examination report, or any other fungal infection of the toenails present at any time between December 2001 and the present, were a manifestation of his cold weather injuries of the feet.  The examiner must explain his or her conclusion.  

(b)  Specifically address whether the Veteran has had any abnormality of the toenails of either foot at any time between December 2001 and the present.  

(c)  Identify and describe any and all manifestations of the Veteran's cold weather injuries of the feet that have been present at any time between December 2001 and the present.  

To understand the problems the Board has had in its efforts to fully adjudicate of this case, the examiner may wish to review the Veterans Court's most recent decision in this case, dated June 2010, page three and four.

3.  After ensuring that the examination is adequate for VA rating purposes, readjudicate the issues on appeal.  If any benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

